OPINION OF THE COURT
Per Curiam.
Respondent Barry J. Benzing was admitted to the practice of law in the State of New York by the Third Judicial Department on January 23, 1996, under the name Barry Joseph Benzing. At all times relevant to these proceedings, respondent maintained an office for the practice of law within the First Judicial Department. That office is now closed, respondent is delinquent in his registration with the Office of Court Administration (OCA), and he currently resides in Virginia.
By order entered June 21, 2007, this Court issued an order pursuant to 22 NYCRR 603.4 (e) (1) (i) immediately suspending respondent from the practice of law based upon his lack of cooperation with the Disciplinary Committee’s investigation of professional misconduct which threatens the public interest. Specifically, the complaints alleged neglect, abandonment and failure to return documents and fees to clients. Moreover, respondent failed to advise OCA of changes to his addresses and telephone numbers as required by Judiciary Law § 468-a.
A copy of this order was served upon respondent on June 26, 2007.
The Committee now seeks an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g), without further proceedings, on the ground that he has been suspended pursuant to 22 NYCRR 603.4 (e) (1) (i) and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement since the date of his suspension which occurred more than six months from the order of suspension. Although respondent was served with a copy of this motion to disbar, he has failed to respond.
Given the fact that more than six months have elapsed since the date of this Court’s order of suspension, and respondent has failed to appear or apply in writing to the Committee or the Court for a hearing or reinstatement, the motion to disbar respondent pursuant to 22 NYCRR 603.4 (g) should be granted. Respondent’s name is stricken from the roll of attorneys in the State of New York (Matter of Hoeniger, 47 AD3d 259 [2007]; Matter of Ryans, 46 AD3d 71 [2007]; Matter of Johnson, 22 AD3d 106 [2005]).
*238Saxe, J.P.., Nardelli, Buckley, Sweeny and Acosta, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.